TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-03-00423-CV



Wise Choice, Inc., Appellant


v.


Unitrin Property and Casualty Insurance Group, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS  COUNTY

NO. 267,070, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellant filed an unopposed motion to dismiss its appeal advising that it no longer
desires to pursue this appeal.
 The motion is granted and the appeal is dismissed. Tex. R. App. P. 42.1(a)(2).


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   August 29, 2003